IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44685

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 641
                                                )
       Plaintiff-Respondent,                    )   Filed: November 8, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ALAN B. FIFE, JR.,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Alan B. Fife, Jr., pled guilty to aggravated battery. Idaho Code §§ 18-903, 18-907. The
district court sentenced Fife to a unified term of ten years with three years determinate,
suspended the sentence and placed Fife on probation for a period of three years. Subsequently,
Fife admitted to violating probation, the district court revoked Fife’s probation, executed his
sentence, and retained jurisdiction. After successfully completing his rider, the district court
placed Fife on probation for a period of three years. Several months later, it was determined that
Fife had again violated his probation. At the disposition hearing, Fife orally asked the district
court to reduce the determinate portion of his sentence, pursuant to Idaho Criminal Rule 35. The



                                                1
district court denied Fife’s Rule 35 motion and executed the underlying sentence. Fife appeals
asserting that the district court abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Fife’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Fife’s Rule 35
motion is affirmed.




                                                 2